Citation Nr: 0925127	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a total left knee replacement rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1958 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  

The Veteran testified at a personal hearing before a Decision 
Review Officer January 2008.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The Veteran's healed fracture of the right tibia and fibula, 
status post-total knee replacement, is manifested by a range 
of motion of 0 to 120 degrees with no varus or valgus 
instability, no ankylosis, no impairment of the tibia and 
fibula and severe painful motion or weakness is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of a total left knee replacement have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5055, 5010-5256, 5261, and 
5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in January 2006 and July 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The July 2008 letter provided this notice to 
the Veteran.  

The Board observes that the January 2006 letter was sent to 
the Veteran prior to the May 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a November 2008 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the July 2008 letter provided this notice to the 
Veteran.

The Board observes that the July 2008 letter regarding VCAA 
notice in accordance with Vasquez, however, was sent after 
the initial adjudication of the Veteran's claim and failure 
to provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the July 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), and after the 
notice was provided the case was readjudicated and a November 
2008 supplemental statement of the case (SSOC) was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, private treatment records and 
the June 2006 compensation and pension (C&P) examination 
report as well as the October 2007 addendum, were reviewed in 
connection with adjudication of the Veteran's claims.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained 
for which attempts to obtain have not been made.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Compensation and pension examinations 
(C&P) were obtained in September 2004 and May 2006.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  The examinations consider all of the 
pertinent evidence of record, to include the VA treatment 
records; private treatment records dating from January 2005 
to March 2008; a July 2008 letter from a private doctor; the 
December 2004 left total knee replacement operative report 
and the statements of the Veteran, and rely on and cite to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to an 
increased rating for postoperative residuals of a total left 
knee replacement has been met.  38 C.F.R. § 3.159(c) (4) 
(2008).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

The record reflects that the Veteran's service-connected left 
knee disability was rated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5261 (2008) prior to 
December 6, 2004.  On December 6, 2004, the Veteran underwent 
total knee replacement surgery; therefore, the diagnostic 
code was changed to Diagnostic Code 5055.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case therefore indicates that 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of the extension of the leg 
under Diagnostic Code 5261 is the residual condition.  
Diagnostic Code 5055 provides that a prosthetic replacement 
of the knee joint be rated as 100 percent disabling for at 
least one year following implantation of the prosthesis.  In 
the present case, the Veteran's service-connected left leg 
disability was rated as 100 percent disabling for the period 
from December 6, 2004, through January 31, 2006.  As of 
February 1, 2006, the Veteran's rating was reduced to 30 
percent.

As noted above, the Veteran was originally rated under 5010-
5261.  Diagnostic Code 5010 pertains to arthritis due to 
trauma substantiated by x-ray findings and is to be rated as 
degenerative arthritis.  Traumatic arthritis (Diagnostic Code 
5010) is evaluated according to Diagnostic Code 5003, which 
pertains to degenerative arthritis.  Under Diagnostic Code 
5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  However, 
if the limitation of motion of the specific joint(s) involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating will be applied if there is degenerative 
arthritis established by X-ray findings and objective 
evidence of limitation of motion, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

In considering the Veteran's increased rating claim, the 
Board will not consider the level of impairment for the 
period of time when the Veteran's disability was rated as 100 
percent disabling.  As discussed below, it will only consider 
whether he is entitled to a rating in excess of 30 percent 
since February 1, 2006.

The Veteran's disability is predominantly characterized by 
traumatic arthritis of the knee.  Thus, in evaluating his 
claim, the Board has considered the applicability of other 
potentially applicable diagnostic codes, namely, those 
pertinent to arthritis and knee disabilities.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran.  In accordance 
therewith, the Veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on 
physical examination reports than the Veteran's own 
subjective statements in support of his claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board).  

The Board notes, as stated above, that the Veteran underwent 
a total knee replacement on December 6, 2004.  His disability 
was therefore rated as 100 percent disabling from December 6, 
2004, through February 1, 2006.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  As of February 1, 2006, the Veteran's 
postoperative residuals of a total left knee replacement are 
rated as 30 percent disabling pursuant to Diagnostic Code 
5055.  Subsequent to the initial 100 percent disability 
rating for at least the first year following implantation, 
Diagnostic Code 5055 provides for a 60 percent disability 
rating when there are chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the Board is to rate by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  A minimum rating of 30 percent is 
required.  Id.

As will be further explained below, the medical evidence 
following the Veteran's surgery and recovery period reflects 
that he has an excellent range of motion with good varus and 
valgus stability and with well-cemented femoral, tibial, and 
patellar components that are appropriately sized and aligned 
with no loosening of the prosthesis.  It is further noted 
that that any pain he is experiencing with regard to his 
lower extremities is due to his lumbar spine and claudication 
as opposed to residuals from his total knee replacement.  

The Veteran was afforded a C&P examination in May 2006 in 
which the examiner stated that the Veteran was at the maximum 
medical recovery following his total knee arthroplasty in 
that his symptoms were minimal.  Upon examination the Veteran 
presented with an excellent range of motion:  0 to 120 
degrees.  The Board notes that a goniometer was used to 
determine the range of motion.  There was, in addition, no 
ligament, varus or valgus laxity and a negative Lachman's 
test.  There was normal patellar tracking and no lateral 
subluxation and excellent muscle strength.  There is no 
crepitus in the knee and while there is slight clicking at 
the patellofemoral joint, but the examiner stated that this 
is normal.  The examiner noted that there was a healed 
anterior scar which is nontender.  An x-ray taken in 
conjunction with the May 2006 C&P examination revealed that 
there was no evidence of fracture, dislocation, or bony 
destruction.  In addition there was no evidence of loosening 
and alignment was normal.  The x-ray report noted that there 
was extensive peripheral vascular disease.  Finally, the 
examiner opined that the symptoms of pain and numbness in 
bilateral lower extremities are not the results of the left 
knee replacement, but rather the result of the Veteran's 
lumbar spinal stenosis  

An October 2007 addendum report in which the examiner stated 
that examination of the left knee revealed no swelling or 
erythema, no effusion, and no increased warmth on palpation.  
The examiner noted that range of motion was limited in 
extension to -15 degrees and flexion was from -15 degrees to 
120 degrees without pain.  The examiner noted that the 
Veteran could not extend the knee to the zero position.  The 
examiner also noted that varus and valgus stressing produced 
a very slight click near the lateral joint, however there was 
no medial collateral ligament instability demonstrated.  
Additionally, the Veteran did present with mild popping of 
the knee behind the patella with excursion but otherwise 
normal tracking.  The examiner noted that the Veteran did not 
appear to have any pain with the excursion of the knee.  
Anterior and posterior drawer signs were negative, however 
the Veteran's gait was slow with a noticeable limp.  The 
examiner noted the linear surgical scar on the anterior knee 
and found it well-healed.  X-rays taken in conjunction with 
the examination revealed no evidence of acute fracture, 
dislocation or loosening of the prosthesis.  

Private examination reports dating January 2005, March 2005, 
December 2005, January 2008, and April 2008 reveal that the 
Veteran's left knee has an excellent range of motion, ranging 
from at best 0 degrees to at worst 3 degrees extension and 
from 120 to 140 degrees flexion with no varus or valgus 
instability and no loosening of the prosthesis.  X-rays taken 
in conjunction with the private examinations repeatedly 
reveal a well cemented femoral, tibial, and patellar 
components that are appropriately sized and aligned with no 
evidence of loosening.  Specifically, the private examination 
report taken six weeks after the surgery, January 2005, 
revealed a trace of effusion, but his range of motion was 0 
to 128 degrees with very good stability.  At four months 
after the surgery, March 2005, the Veteran's progress was 
determined to be outstanding with a noted range of motion 
from 3 to 140 degrees and no varus or valgus instability.  A 
year from the operation, December 2005, his examination 
revealed a somewhat improved range of motion at 0 to 130 
degrees with good active extension, stability and strength.  
The January 2008 private examination report noted again upon 
examination that the Veteran had an excellent range of motion 
(2 to 120 degrees), with no varus or valgus instability, and 
no swelling or effusion of the knee.  The most recent private 
examination report dated April 2008 once again revealed that 
he had an excellent range of motion, 0 to 120 degrees, with 
full active extension and flexion, no varus or valgus 
instability and no effusion, but with significant weakness on 
active extension.  The Board notes that the April 2008 
examination addressed the Veteran's complaints that his pain 
was increasing as well as the increased weakness and opined 
that the Veteran's pain was not due to his left total knee 
replacement, but rather that it was most likely from some 
ongoing irritation of the lumbar plexus on the left side.  

The Board acknowledges the Veteran's statements that his pain 
and weakness have increased, but examination reports reveal 
that his range of motion has not decreased and that his 
current level of extension and flexion is noncompensable.  
Thus while consideration was given to whether the Veteran's 
range of motion was additionally limited by the DeLuca 
factors, there is no indication that the pain upon extension 
or flexion of the left knee is limiting enough to warrant an 
increase in rating.  Additionally the Board notes that 
examinations both private and VA, dated April and September 
2008 and August 2008 respectively, as well as a July 2008 
letter from his private doctor state that his current marked 
limitation of ambulatory ability is due to claudication or 
some ongoing irritation of the lumbar plexus and not his 
total knee replacement.

The Board concludes that the above evidence fails to 
demonstrate that the Veteran's residuals as of February 1, 
2006, were characteristic of the criteria contemplated by a 
60 percent disability rating.  Rather, such evidence 
demonstrates more 'intermediate' degrees of residuals.  Thus, 
the Board will consider entitlement to a higher rating under 
Diagnostic Codes 5256, 5261, and 5262, as directed by 
Diagnostic Code 5055.

Diagnostic Code 5262 provides for a 30 percent disability 
rating when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum disability rating 
of 40 percent is not warranted absent evidence of nonunion of 
the tibia and fibula with loose motion, requiring a brace. 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  The Board notes, the 
Veteran's disability is not characterized by nonunion of the 
tibia and fibula with loose motion, requiring a brace.  Thus, 
as of February 1, 2006, he is not entitled to a rating in 
excess of 30 percent pursuant to Diagnostic Code 5262.  
Similarly, there is no competent evidence of ankylosis of the 
knee; a higher rating under Diagnostic Code 5256 is therefore 
also not warranted.  

Diagnostic Code 5261 provides for a 10 percent rating when 
extension is limited to 10 degrees, a 20 percent rating when 
extension is limited to 15 degrees, a 30 percent rating when 
extension is limited to 20 degrees, a 40 percent rating when 
extension is limited to 30 degrees, and, finally, a 50 
percent rating when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  As noted above the 
Veteran's range of motion was last determined to be 0 to 120 
degrees, and therefore noncompensable under Diagnostic Code 
5261.

As for the Veteran's limitation of extension (Diagnostic Code 
5261), as of February 1, 2006, the record demonstrates no 
limitation of extension, even with consideration of the 
DeLuca factors.  And as above, there is no competent evidence 
of instability or scarring warranting separate evaluation.  
Indeed the Board notes that various medical examination 
reports state that the Veteran's scar was well-healed and 
exhibited no tenderness.  As such, the weight of the medical 
evidence fails to show that such scarring is painful; it is 
also fails to show subjective complaints of painful scars 
from the Veteran.  

The Board again acknowledges the Veteran's lay statements 
that his left knee disability is worse than the 30 percent 
rating assigned since February 1, 2006.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected 
postoperative residuals of a total left knee replacement.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).

Thus, as of February 1, 2006, the preponderance of the 
evidence is against the assignment of an rating higher than 
30 percent, including the assignment of a separate rating for 
instability or a scar.  Under such circumstances the benefit- 
of-the-doubt rule does not apply, and the claim must also be 
denied for this period of the appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for postoperative 
residuals of a total left knee replacement, rated as 30 
percent disabling since February 1, 2006, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


